        Case 1:15-cv-11587-DLC Document 101 Filed 10/01/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


 DAMARIS JUSTINIANO, as the Personal
 Representative of the Estate of WILFREDO
 JUSTINIANO, Jr.,

              Plaintiff,
                                                        Case No. 1:15-cv-11587-DLC
       v.

 STEPHEN WALKER and TIMOTHY P. ALBEN,

              Defendants.



                      PLAINTIFF’S NOTICE OF APPEAL FROM
                      DENIAL OF POST-JUDGMENT MOTION

   Pursuant to Fed. R. App. P. 3, Plaintiff Damaris Justiniano hereby appeals to the

United States Court of Appeals for the First Circuit the District Court’s Order dated

September 30, 2019 (ECF No. 100) denying Plaintiff’s Motion to Vacate Judgment Based

on Newly Discovered Evidence (ECF No. 97), in which Order the District Court stated:

“The pendency of the appeal deprives this Court of subject matter jurisdiction to act on

these motions.” (ECF No. 100.)

                                         Respectfully submitted,

                                         DAMARIS JUSTINIANO,
                                         By her attorney,


Dated: October 1, 2019                   /s/ Ilyas J. Rona
                                         Ilyas J. Rona, Esq. (BBO# 642964)
                                         MILLIGAN RONA DURAN & KING LLC
                                         50 Congress Street, Suite 600
                                         Boston, Massachusetts 02109
                                         Tel. (617) 395-9570
                                         ijr@mrdklaw.com
        Case 1:15-cv-11587-DLC Document 101 Filed 10/01/19 Page 2 of 2



                              CERTIFICATE OF SERVICE

    I, Ilyas J. Rona, hereby certify that this document, filed through the ECF system, will
be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and by first class mail to any non-registered participants on the date
below.

Dated: October 1, 2019                    /s/ Ilyas J. Rona
                                          Ilyas J. Rona, Esq.




                                             2
